An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-282
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 19 August 2014


STATE OF NORTH CAROLINA

      v.                                      Bladen County
                                              No. 12CRS50891
BILLY GENE BLANKS,
     Defendant.


      Appeal by defendant from judgment entered on or about 26

September 2013 by Judge Thomas H. Lock in Bladen County Superior

Court.     Heard in the Court of Appeals 11 August 2014.


      Attorney General Roy A. Cooper III, by Assistant Attorney
      General Thomas D. Henry, for the State.

      Winifred H. Dillon for defendant-appellant.


      STROUD, Judge.


      Defendant     Billy    Gene    Blanks     appeals    from    the    judgment

entered after a jury found him guilty of misdemeanor fleeing to

elude arrest, speeding in excess of 55 miles per hour, reckless

driving so as to endanger any person or property, and failure to

heed a law enforcement officer’s light or siren.                      We find no

prejudicial error.
                                            -2-
       While     performing    other    duties      on    14    April    2012,    Bladen

County Sheriff’s Department Deputy Chris Brisson saw defendant

drive by in a black BMW.               Deputy Brisson recognized defendant

and knew he had outstanding warrants, so he began to pursue

defendant.           Deputy   Brisson       activated      his    blue    lights       and

defendant       accelerated    and     drove      into    the    lane    for    oncoming

traffic.        When the cars reached 120 miles per hour, defendant

crossed      the     county   line    and    Deputy       Brisson     lost     sight    of

defendant’s car and ceased pursuit.                      The speed limit on the

highway was 55 miles per hour.

       Deputy Brisson returned to the area where the chase began

and encountered defendant’s son, who informed him that defendant

had been cutting the grass at his home in the area earlier that

day.     Deputy Brisson drove past defendant’s son’s home, and saw

a black BMW parked on the property.                      The car’s hood and tires

were warm, indicating it had recently been driven.

       At trial, defendant testified that he owned a black BMW at

the time of the incident, but stated that he was out of the

state     on    12    April   2012.         Defendant’s         son   testified        that

defendant left the BMW at his home when he traveled, and denied

telling Deputy Brisson that defendant had cut his grass on the

day     of     the   chase.      The    jury      found     defendant        guilty      of
                                              -3-
misdemeanor fleeing to elude arrest, speeding in excess of 55

miles per hour, reckless driving so as to endanger, and failure

to   heed      an    officer’s      light      and     siren.          The    trial    court

consolidated        the    convictions        into    one        judgment    and   sentenced

defendant to 90 days in jail.                 Defendant gave notice of appeal.

     In     his     sole    argument     on    appeal,           defendant    contends     the

trial court erred when it overruled his objection to a question

posed    by    the    prosecutor        during       her    redirect        examination     of

Deputy Brisson.           We do not agree.

     On       cross-examination,         defense       counsel        questioned      Deputy

Brisson,      who    at    the   time    of    trial       worked     for    the   Brunswick

County    Sheriff’s        Department,        about        the    circumstances       of   his

departure from Bladen County:

               Q.   Okay,   [the    prosecutor]   previously
               brought this up and then I will hush.     You
               were previously employed here, weren’t you?

               A.    Yes, sir.

               Q.   Okay.        And you are with Brunswick right
               now?

               A.    Yes, sir.

               Q.   Did -- you were in fact terminated from
               Bladen County?

               A.    No, sir.
                                        -4-
The trial court sustained the State’s objection to the final

question.     On redirect, the prosecutor asked Deputy Brisson to

clarify the circumstances of his employment change:

             Q.   Did you choose to go work in Brunswick
             County?

             A.   Yes, ma’am.    I had an application on
             file for [a] previous amount of time and
             they had some new positions and they called
             and said I had a job if I wanted it.

             Q.     So you were not terminated?

             A.     No, ma’am.

             Q.   So [defense counsel’s] rude accusation
             that you were terminated is incorrect?

             A.     Yes, ma’am.

Defense counsel objected to the prosecutor’s final question, and

the trial court overruled the objection.                    Defendant contends

that   the   disparaging     nature     of     the   prosecutor’s    question    so

prejudiced    his    defense     that   it     affected   the    outcome   of   the

trial.

       “Ordinarily,    the   asking     of     the    question   alone   will   not

result in prejudice to the defendant.”                  State v. Campbell, 296

N.C. 394, 399, 250 S.E.2d 228, 231 (1979) (citations omitted).

Accordingly, to prevail on appeal based on his objection to the

content of a prosecutor’s question, a defendant must demonstrate

a   “reasonable      possibility”       that    the    question     affected    the
                                            -5-
outcome of his case.          State v. Whisenant, 308 N.C. 791, 794, 303

S.E.2d 784, 786 (1983).

      Here,    even     were    we     to     assume        that     the     prosecutor’s

characterization       of    defense    counsel        as    “rude”        was    improper,

defendant     cannot    demonstrate          that    the      question       caused       him

prejudice.     Deputy Brisson testified at trial and had first-hand

knowledge of the alleged criminal acts.                            Although he denied

committing the acts, defendant confirmed that he owned a car

that matched the description of the car Deputy Brisson observed

and   pursued,    and       Deputy   Brisson        found      the     car       parked   at

defendant’s son’s house, still warm.                 In light of this evidence,

defendant simply cannot demonstrate that an isolated accusation

that his attorney asked a “rude” question possibly affected the

outcome of this trial.

      NO PREJUDICIAL ERROR.

      Judges BRYANT and HUNTER, JR., Robert N. concur.

      Report per Rule 30(e).